People v Ruiz (2018 NY Slip Op 03802)





People v Ruiz


2018 NY Slip Op 03802


Decided on May 29, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 29, 2018

Friedman, J.P., Gische, Tom, Kern, Singh, JJ.


4586/03

[*1]6689 The People of the State of New York, Respondent,
vHernando Ruiz, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Michael C. Taglieri of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Eleanor J. Ostrow of counsel), for respondent.

Order, Supreme Court, New York County (Arlene D. Goldberg, J.), entered on or about September 21, 2006, which adjudicated defendant a level two sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court providently exercised its discretion when, despite defendant's point score of 135, it granted a downward departure to level two but declined to grant defendant a further departure (see People v Gillotti, 23 NY3d 841 [2014]). The court sufficiently took into consideration the circumstances
surrounding defendant's sexual relationship with an underage girl, including his claim of being initially mistaken about her age, as well as all other mitigating and aggravating factors.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 29, 2018
CLERK